Citation Nr: 1230470	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for papillary cell carcinoma of the thyroid, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that denied service connection for PTSD and for papillary cell carcinoma of the thyroid.  In May 2012, the Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends, essentially, that he has an acquired psychiatric disorder to include PTSD that is related to or had its onset in service.  He reports that he has had psychiatric symptoms since his period of service.  He states that he has suffered from symptoms including anti-social behavior; periods of irritability; difficulty sleeping with nightmares; difficulty getting along with others, especially in the workplace; and a lack of long term employment since his discharge from service.  

The Veteran also specifically asserts service connection for PTSD based on reported stressors that occurred during his service in the Navy.  He has reported various stressors.  For example, in a September 2007 response to a PTSD questionnaire, he reported that when he served as a communications technician at Naval Communications Station in Guam, Israel deliberately attacked the USS Liberty outside their territorial waters during the Six-Day War.  The Veteran stated that the United States went to DEFCON 4, and it was very frightening and stressful.   He also reported that while at the Naval Communications Station in Guam, the USS Pueblo was seized by North Korea and he thought there was going to be a nuclear war, which was very terrifying and stressful.  

At the May 2012 Board hearing, the Veteran referred to the same two stressors.  He reported that when the USS Liberty was attacked during the Six-Day War, it was very stressful to him because he was Jewish and he was a highly trusted member of the naval intelligence communications community.  The Veteran also stated that during the USS Pueblo incident, he saw intelligence and orders that the entire U.S. military went to DEFCON 4, and that he thought a nuclear war could occur.  He described the situation as "very traumatic."  

As noted above, the Veteran had active service from January 1966 to January 1969.  His service personnel records indicate that he was not awarded decorations reflect combat.  The Veteran's DD Form 214 reflects that he had one year and five months foreign and/or sea service.  His occupational specialty is listed as a communications technician.  The Veteran's service personnel records show that he served at a Naval Station in San Diego, California; a Naval Communications Station in Guam; and at the Naval Security Group Activity (NSGA) at Skaggs Island in Sonoma, California.  

Post-service private and VA treatment records do not specifically show treatment for any psychiatric problems, including PTSD.  At the May 2012 Board hearing, the Veteran testified that he was told by a VA psychologist that he was depressed.  

The Board notes that the Veteran is competent to report having psychiatric problems in service and psychiatric problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board observes that because the Veteran is not competent, however, to relate any in-service symptoms to any currently diagnosed psychiatric disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the Veteran does not contend that he served in combat.  Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran's statements suggest that he may have had the type of fear contemplated by the amendments in subpart (f)(3).  Thus, a VA compensation examination and medical nexus opinion are needed to assist in determining whether he has PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2011).  

Further, as noted above, at the May 2012 Board hearing, the Veteran testified that he received treatment for psychiatric complaints at the San Francisco, California VA Medical Center.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

On remand, the Veteran should also be invited to provide lay statements from individuals who have first-hand knowledge of and/or were -contemporaneously informed of his psychiatric problems since service.  

As to the Veteran's claim for entitlement to service connection for papillary cell carcinoma of the thyroid, to include as due to exposure to ionizing radiation, he contends that he was exposed to ionizing radiation while serving at the Naval Communications Station in Guam.  He specifically reports that all of the equipment at that facility emitted radiation and that he was exposed to such radiation for at least eight hours each day.  He maintains that the only cause of papillary cell carcinoma of the thyroid is radiation exposure.  

Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not show complaints, findings, or diagnoses of papillary cell carcinoma of the thyroid.  

The Veteran's service personnel records do not refer to any exposure to ionizing radiation.  

A December 1992 post-service surgical pathology report from the Presbyterian Hospital relates diagnoses including papillary carcinoma of the thyroid (left lobe) with metastasis to three paraglandular cervical lymph nodes.  

The Board notes that there is no indication in the claims file that all necessary development of the Veteran's claim pursuant to 38 C.F.R § 3.111 has been undertaken.  The Board observes that the Veteran's thyroid cancer is a radiogenic disease under 38 C.F.R. § 3.311(b)(2) and that it does not appear to have been properly developed, to include obtaining a dose estimate pursuant to the provisions of 38 C.F.R. § 3.311(a).  Therefore, any such necessary development should be undertaken on remand.  

Accordingly, this issue is REMANDED for the followings:  

1.  The RO should develop the Veteran's claims as necessary in accordance with the provisions of 38 C.F.R. § 3.311.  The RO should document all actions that are taken and any determinations that are made.

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his psychiatric, during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Associate copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for psychiatric problems, including PTSD, since July 2007, from San Francisco, California VA Medical Center.  

4.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems, including PTSD, as well as for residuals of thyroid cancer, since July 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

5.  Schedule the Veteran for a VA psychiatric examination to determine whether he has a psychiatric disability that is related to or had its onset in service.  The claims folder must be made available to and reviewed by the examiner.  The examiner should clearly identify each psychiatric disability found to be present; a diagnosis of PTSD must be ruled in or excluded.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  If PTSD is diagnosed the examiner should specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

6.  Then readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as his claim for entitlement to service connection for papillary cell carcinoma of the thyroid.  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

